Citation Nr: 1206889	
Decision Date: 02/24/12    Archive Date: 03/09/12

DOCKET NO.  06-21 783A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Denver, Colorado


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for cervical spine strain with degenerative joint disease (DJD), prior to November 2, 2005 and from May 1, 2006 to November 3, 2008.

2.  Entitlement to an initial rating in excess of 20 percent for cervical spine strain with DJD, from November 4, 2008, to July 28, 2010.

3.  Entitlement to an initial rating in excess of 40 percent for cervical spine strain with DJD from July 29, 2010.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Counsel


INTRODUCTION

The Veteran had active military service from November 1966 to November 1969, and from March 1971 to July 1977.

This appeal to the Board of Veterans' Appeals (Board) arose from a June 2005 rating decision in which the RO, inter alia, granted service connection and assigned a 10 percent initial rating for cervical spine disability, from December 17, 2003 (the date of the claim for service connection).  In November 2005, the Veteran filed a notice of disagreement (NOD) with the initial rating assigned, and the RO issued a statement of the case (SOC) in June 2006.  The Veteran filed a substantive appeal (via a VA Form 9, Appeal to Board of Veterans' Appeals) in July 2006.

In a June 2006 rating decision, the RO granted a temporary 100 percent rating for a period of convalescence following cervical spine surgery, from November 2, 2005 to April 30, 2006 (see 38 C.F.R. § 4.30 (2011)), and thereafter continued a 10 percent rating for the cervical spine disability from May 1, 2006.  In a January 2009 rating decision, the RO granted a higher, 20 percent, rating from November 4, 2008 (the date of a VA examination showing entitlement).

In August 2009, the Veteran testified during a hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record.

In October 2009, the Board remanded the claims for higher initial ratings to the RO, via the Appeals Management Center (AMC), in Washington, DC, for further development.  After accomplishing further action, the AMC granted an increased, 40 percent, rating for service-connected cervical spine disability, effective July 29, 2010.  

As noted in the prior remand, as the Veteran has disagreed with the initial ratings assigned following the award of service connection for cervical spine disability, the Board has characterized this appeal in light of Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).  Furthermore, higher ratings for the cervical spine disability are assignable for periods before and after the date of the assignment of the temporary total rating; higher ratings are also available from the date of the AMC's award of an increased rating, effective July 29, 2010.  As the Veteran is presumed to seek the maximum available benefit, the Board has characterized the appeal as encompassing the matters set forth on the title page.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  

In November 2009, the RO granted service connection for peripheral neuropathy of the right and left upper extremities associated with cervical spine disability, and assigned initial ratings of 20 percent and 0 percent (noncompensable), respectively, effective August 5, 2009.  Thereafter, in December 2010, the RO granted an increased, 40 percent, rating for peripheral neuropathy of the right upper extremity, effective July 21, 2010; granted service connection for surgical scars due to cervical spine fusions, and assigned an initial rating of 10 percent effective July 21, 2010; denied an increased (compensable) evaluation for peripheral neuropathy of the left upper extremity; and, denied entitlement to a temporary total evaluation because of treatment for a service-connected condition.  

There is no indication that the Veteran has disagreed with the rating(s) assigned to service-connected peripheral neuropathy of the right and left upper extremities and service-connected surgical scars in the November 2009 and December 2010 rating decisions.  There is also no indication that he has disagreed with the December 2010 decision denying a compensable rating for peripheral neuropathy of the left upper extremity and a temporary total evaluation.  Hence, the propriety of the ratings assigned for those disabilities and the issue of entitlement to a temporary total evaluation because of treatment for a service-connected condition are not before the Board, and the appeal is limited to those matters set forth on the title page.  

For the reasons expressed below, the matters on appeal are being remanded to the RO, via the AMC.  VA will notify the appellant when further action, on his part, is required.

As a final preliminary matter, the Board also points out that, in May 2011, the Veteran submitted a formal claim for total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  Additionally, in January 2012 correspondence, the Veteran indicated that there has been an increase in his service-connected peripheral neuropathy of the right and left upper extremities.  He also alleged that service connection may be warranted for a number of conditions, including lower back, hip, calf, and foot disabilities, as well as depression, as secondary to his service-connected cervical spine disability and associated impairments.  As these matters are not currently before the Board, they are referred to the RO for appropriate action.  


REMAND

Unfortunately the Board finds that further RO action is warranted, even though such will, regrettably, further delay an appellate decision on these matters.  

Initially, the Board notes that the record reflects the Veteran is in receipt of Social Security Administration (SSA) disability benefits.  In August 2011, the Veteran's authorized representative submitted a copy of a SSA decision in which the Veteran was awarded disability benefits due, in part, to degenerative disc disease and degenerative joint disease of the cervical spine.  While SSA records are not controlling for VA determinations, they may be 'pertinent' to VA claims.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Collier v. Derwinski, 1 Vet. App. 412 (1991).  Hence, when the VA is put on notice of the existence of SSA records, as here, it must seek to obtain those records before proceeding with the appeal.  See Murincsak; see also Lind v. Principi, 3 Vet. App. 493, 494 (1992).  Thus, the Board finds that the RO should obtain and associate with the claims file a copy of any SSA determinations on the Veteran's claim, as well as copies of all medical records underlying that determination, following the current procedures prescribed in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.

In addition to outstanding SSA records, the Board's review of the claims file reveals pertinent evidence in VA's possession, but not associated with the current record.  Some of this evidence appears to have been considered by the AMC in its adjudication of the matters on appeal (as reflected in the January 2011 rating decision and January 2012 supplemental SOC (SSOC)).  Specifically, the January 2012 SSOC indicates that additional evidence was reviewed and considered in evaluating the initial ratings assigned to the Veteran's service-connected cervical spine disability, including a VA Form 21-4142, Authorization and Consent to Release Information to VA, with attached treatment records from Dr. S.E.S. dated from March 2011 to May 2011.  The current claims file contains treatment records from Dr. S.E.S., but none are dated between March 2011 and May 2011.  

Other evidence, however, appears to be located at the Denver RO and, as such, was never reviewed nor considered by the AMC in rating the Veteran's cervical spine disability.  As noted above, in November 2009, the RO granted service connection for peripheral neuropathy of the right and left upper extremities associated with his cervical spine disability.  Additionally, in December 2010, the RO issued a rating decision in which it granted an increased, 40 percent, rating for peripheral neuropathy of the right upper extremity; granted service connection for surgical scars due to cervical spine fusions; denied an increased (compensable) evaluation for peripheral neuropathy of the left upper extremity; and, denied entitlement to a temporary total evaluation because of treatment for a service-connected condition.  

Although the Veteran has not indicated disagreement with the decisions contained within the November 2009 and December 2010 rating decisions, pertinent to this remand, additional medical and lay evidence was considered in adjudicating these claims, including: a VA examination conducted at the Cheyenne VA Medical Center (VAMC) on October 20, 2009; various VA Form 4138s, Statement(s) in Support of Claim, received August 5, 2009, July 21, 2010, September 13, 2010, and December 7, 2010; outpatient treatment records from the Cheyenne VAMC dated from April 8, 2005 through November 4, 2008; a VA examination (including photographs) conducted at the Greeley Community-Based Outpatient Clinic (CBOC) on November 24, 2010; and private medical records from Longmont United Hospital, from July 10, 2010 through August 4, 2010.  

The Board is required to conduct a de novo review of the record in adjudicating the issue(s) on appeal.  See 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 19.7 (2011).  Thus, it is necessary that the claims file be accurate and complete.  Here, the Board acknowledges that it is not certain whether the evidence considered by the Denver RO in the November 2009 and December 2010 rating decisions is pertinent to the matters currently on appeal.  However, absent some indication that this missing evidence is not relevant, further action to associate this evidence with the record is deemed appropriate, and, on remand, the RO should make an attempt to obtain the missing evidence, as discussed above, and associate it with the claims file.

Further, in light of evidence that the Veteran received treatment at the Cheyenne VAMC from April 8, 2005 through November 4, 2008, the Board notes that more recent records from this facility may exist.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO must obtain all outstanding pertinent treatment records from the Cheyenne VAMC since November 2008, following the current procedures prescribed in 38 C.F.R. § 3.159 as regards requests for records from Federal facilities.  

Finally, to ensure that all due process requirements are met, and that the record before the examiner is complete, the RO should give the Veteran another opportunity to present information and/or evidence pertinent to the claims for higher initial ratings for his service-connected cervical spine disability.  The RO's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2011) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  

Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2011).

The actions identified herein are consistent with the duties imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims on appeal.

Accordingly, these matters are hereby REMANDED to the RO, via the AMC, for the following actions:

1.  The RO should locate and associate with the claims file the following evidence (as referenced in the November 2009 rating decision, the December 2010 rating decision, and the January 2012 SSOC): the VA Form 21-4142, Authorization and Consent to Release Information to VA, with attached treatment records from Dr. S.E.S. dated from March 2011 to May 2011; a VA examination conducted at the Cheyenne VA Medical Center (VAMC) on October 20, 2009; various VA Form 4138s, Statement(s) in Support of Claim, received August 5, 2009, July 21, 2010, September 13, 2010, and December 7, 2010; outpatient treatment records from the Cheyenne VAMC dated from April 8, 2005 through November 4, 2008; a VA examination (including photographs) conducted at the Greeley Community-Based Outpatient Clinic (CBOC) on November 24, 2010; and, private medical records from Longmont United Hospital, from July 10, 2010 through August 4, 2010.  

2.  The RO should obtain all outstanding, pertinent records of the Veteran from the Cheyenne VAMC (since November 2008).  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

3.  The RO should request that SSA furnish a copy of its decision awarding the Veteran disability benefits, as well as copies of all medical records underlying that determination.  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

4.  The RO should send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the appeal that is not currently of record.  

The RO's letter should clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).  

5.  If the Veteran responds, the RO should assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

6.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).  

7.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should adjudicate the claims for higher ratings for cervical spine disability in light of all pertinent evidence (to include the additional evidence submitted by the Veteran in January 2011, as well as the evidence considered by the RO in its November 2009 and December 2010 rating decisions) and legal authority.  The RO's adjudication of the claims should include consideration of whether any further staged rating of the disability, pursuant to Fenderson (cited  above), is appropriate.

8.  If any benefit sought on appeals remain denied, the RO must furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2011).


